Hurt, Judge.
The applicant (appellant here) was arrested under a capias for violating the local option law in precinct number one, Rains county. He sued out a writ of habeas corpus •before W. M. Lamb, county judge of said county, and upon a *74hearing was remanded to custody; from which order and the judgment thereon he appeals to this court.
Opinion delivered February 25, 1888.
He alleges numerous reasons why said local option election should be held void. Hone of the grounds relied upon can be considered in the absence of a statement of facts. That which purports to be a statement of the facts of the case is agreed to by counsel for applicant and the State, but is not approved by the judge who tried the case. A statement of facts may be agreed to by counsel, but, to be a legal statement, it must be approved, by the presiding judge.
There being no ruling of the court in the record which can be revised by this court without a statement of facts, the judgment must be affirmed.

Affirmed.